COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-08-347-CR


JESS LEE CRUMP, JR.                                                    APPELLANT

                                            V.

THE STATE OF TEXAS                                                            STATE

                                        ------------

            FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                        ------------

               MEMORANDUM OPINION 1 AND JUDGMENT
               ON PERMANENT ABATEMENT OF APPEAL

                                        ------------

      W e have considered Appellant’s “Motion to Abate,” in which appellant’s

counsel moves to permanently abate the appeal due to appellant’s death. A copy

of the certificate of death states that appellant died on January 14, 2010.

      The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Graham v. State, 991 S.W .2d 802, 802 (Tex. Crim. App. 1998);

Molitor v. State, 862 S.W .2d 615, 616 (Tex. Crim. App. 1993).         Under these


      1
           See Tex. R. App. P. 47.4.
circumstances, the appropriate disposition is the permanent abatement of the

appeal. See Tex. R. App. P. 7.1(a)(2); Graham, 991 S.W .2d at 802.

      No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion to permanently abate the appeal should be

granted.   It is therefore ordered, adjudged, and decreed that the appeal is

permanently abated.

                                            PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 15, 2010